DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-12 directed to inventions non-elected without traverse.  Accordingly, claims 8-12 have been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Claims 8-12 are cancelled.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not show a wafer cassette comprising a reflector on the 
The closest prior art of record Inagawa (US2004/0226513A1, as previously cited) teaches a wafer cassette comprising stationary support pins for the wafers (Figure 3), but fails to teach the specifics of the thermal breaks and lift pins.  The next closest prior art of record Goodwin (US2002/0104205A1, as previously cited) teaches a heating apparatus comprising a reflector and heater (Figure 2A), but fails to teach the specific arrangement of the thermal breaks and lift pins. The prior art fails to neither anticipate nor render obvious the applicants’ invention.  Thus the applicants’ invention is novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS C RUBY whose telephone number is (571)270-5760.  The examiner can normally be reached on M-F: 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-77407740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRAVIS RUBY/Primary Examiner, Art Unit 3763